COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Meria James Bradley v. Robert F. Authur

Appellate case number:    01-15-00065-CV

Trial court case number: 2011-57020

Trial court:              80th District Court of Harris County

        Appellant Meria James Bradley, an inmate, appeals the trial court’s judgment dismissing
his underlying civil action. On February 9, 2015, the Clerk of this Court notified appellant that
he has neither paid the $195 appellate filing fee nor established indigence for purposes of
appellate costs. Appellant was further notified that the appeal would be dismissed unless the
appellate filing fee was paid by March 11, 2015. See TEX. R. APP. P. 5, 20.1 On February 27,
2015, appellant filed an “Affidavit and Application to Proceed in Forma Pauperis” but
appellant’s filings fail to comply with the additional requirements of Chapter 14 of the Texas
Civil Practices and Remedies Code governing inmate litigation.
        Section 14.004 of the Texas Civil Practice and Remedies Code provides that an inmate
who files an affidavit or unsworn declaration of inability to pay costs must file an additional
affidavit or declaration identifying each prior lawsuit, other than an action under the Family
Code, filed by the inmate without legal representation. TEX. CIV. PRAC. & REM. CODE §
14.004(a). As to each prior lawsuit, the affidavit or declaration must specify the operative facts,
the case name or style, the cause number, the court in which it was brought, the names of the
parties, and the result of the suit. Id. If a previous action or claim was dismissed as frivolous or
malicious, the affidavit or unsworn declaration of previous filings must state the date of any final
judgment or order affirming the dismissal. TEX. CIV. PRAC. & REM. CODE § 14.004(b).
        Appellant has not filed an additional affidavit or declaration relating to previous filings.
Accordingly, this appeal may be dismissed without further notice unless, within 20 days of this
order, appellant either (1) files all documents required by Chapter 14 of the Texas Civil
Practices and Remedies Code or (2) pays the $195 appellate filing fee. See Gozowski v.
T.D.C.J.–I.D., No. 12-14-00350-CV, 2014 WL 6983246, *1 (Tex. App.—Tyler Dec. 10, 2014,
no pet.); Hickman v. Tex. Dep’t of Criminal Justice, No. 13-12-00437-CV, 2013 WL 3770916, at
*2 (Tex. App.—Corpus Christi July 18, 2013, no pet.); Douglas v. Turner, 441 S.W.3d 337, 339
(Tex. App.—Waco May 9, 2013, no pet.).
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually    Acting for the Court


Date: March 26, 2015